Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
Applicant’s election without traverse of Group II (encompassing claims 1-13) in the reply filed on 11/30/2021 is acknowledged.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takura et al. (WO 2015174296 A1; hereinafter “Takura”).

In re Claim 1, Takura discloses a method for forming a transfer gate (fig. 21; pages 9-10 of the attached English translation) comprising: 
forming a dielectric pillar 211 on a surface of a semiconductor substrate 25; 
growing an epitaxial layer 26 on the semiconductor substrate 25 and surrounding the dielectric pillar 211, the dielectric pillar 211 having a pillar height (e.g., T1) that exceeds an epitaxial-layer height of the epitaxial layer 26 relative to the surface (epitaxial layer 25 underneath the source, drain 53, 54 has a height that is lower than the height of the dielectric pillar 211; as shown in the fourth figure which included on-chip lens 21); and 
removing the dielectric pillar 211 to yield a trench 231 in the epitaxial layer 26.

In re Claim 2, Takura discloses the method of claim 1, further comprising, after removing the dielectric pillar 211, filling the trench 231 with a conductive material 55.

In re Claim 4, Takura discloses the method of claim 1, further comprising, before growing the epitaxial layer 26: implanting a first doped region 42b, 42a in the semiconductor substrate 25 (fig. 3; “In step S11, the separation layer 41, the photodiode 42, and the surface pinning layer 43 are formed on the n-type silicon substrate (n-Si) 25. That is, a silicon substrate (n-Si) 25 as shown in the upper part of FIG. 3 is applied to a separation layer (p) 41, a photodiode 42, and a surface pinning layer (p +) as shown in the lower part of FIG. 43 is formed. As shown in the lower part of FIG. 3, the photodiode 42 includes an n + layer (n +) 42a and an n layer (n) 42b”).


Claim(s) 1, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 10475744 B2; hereinafter “Chen”).

In re Claim 1, Chen discloses a method for forming a transfer gate (figs. 1A-1J) (note: the claim limitation transfer gate is in the preamble and is not being referred back in the main body of the claim) comprising: 
forming a dielectric pillar (106b, 104a) (C. 4, 2nd para, last para) on a surface (e.g., top surface of 106a; hereinafter S1) of a semiconductor substrate 100 (C. 3, L. 62-64) (figs. 1A-1B); 
growing an epitaxial layer 110 (fig. 1D; C. 5, 3rd para) on the semiconductor substrate 100 and surrounding the dielectric pillar (106b, 104a), the dielectric pillar (106b, 104a) having a pillar height that exceeds an epitaxial-layer height of the epitaxial layer relative to the surface S1 (fig. 1E); and 
removing the dielectric pillar (106b, 104a) to yield a trench in the epitaxial layer 110 (C. 6, last para).

In re Claim 7, Chen discloses the method of claim 1 (figs. 1A-1J), forming the dielectric pillar comprising:
forming a dielectric layer (102, 104) (fig. 1A; C. 3, L. 62-67, C. 4, L. 1-15) on the semiconductor substrate 100; 
patterning the dielectric layer (fig. 1B, C. 4, 2nd para); and
etching the patterned dielectric layer to form the dielectric pillar (fig. 1B, C. 4, 2nd para).


In re Claim 9, Chen discloses the method of claim 7 (figs. 1A-1J), forming the dielectric pillar further comprising:
depositing an etch-stop layer on the semiconductor substrate (substrate 100 can be a semiconductor over insulator (SOI) substrate. For an SOI substrate, the top semiconductor layer over the BOX layer has been interpreted as an etch layer) before forming the dielectric layer (102, 104).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takura, as applied to claim 2 above and further in view of Ezaki et al. (US 20210098515 A1; hereinafter “Ezaki”).

In re Claim 3, Takura discloses the method of claim 2 outlined above.
Takura does not expressly after removing the dielectric pillar, lining the trench with a gate-dielectric layer.
In the same field of endeavor, Ezaki discloses a method for forming a transfer gate (figs. 5A-5F) comprising lining the trench 18 with a gate-dielectric layer 10 (¶ 0052).

	The combined teachings of Takura and Ezaki disclose after removing the dielectric pillar, lining the trench with a gate-dielectric layer.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claims 7 and 9 above, respectively.

In re claim 8, Chen discloses the method of claim 7 (figs. 1A-1J) outlined above. Chen does not expressly disclose forming the dielectric layer comprising depositing a dielectric material on the semiconductor substrate until a thickness of the dielectric material is between 0.3 and 0.6 micrometers. However, Chen discloses a thickness T2 of the sacrificial layer 114 may be within a range from 20 nm to 60 nm (fig. 1G; C. 5, L. 52-64). Therefore, Chen discloses a thickness of the dielectric material (i.e., material for layer 102 which is being patterned to form 106b) is more than 60 nm (i.e., 0.06 micrometers). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Chen and forming the dielectric layer comprising depositing a dielectric material on the semiconductor substrate until a thickness of the dielectric material is between 0.3 and 0.6 micrometers in order to control the thickness of the vertical thickness of the epitaxial layer formed on the dielectric pillar.

In re claim 11, Chen discloses the method of claim 9 (figs. 1A-1J) outlined above. Though Chen does not expressly disclose the etch stop layer having an etch rate less than an etch rate of the dielectric layer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to .


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above and further in view of Kuhn et al. (US 20120138886 A1; hereinafter “Kuhn”).

In re Claim 13, Chen discloses the method of claim 1 outlined above, bit does not expressly disclose forming the trench comprising wet etching the dielectric pillar.
In the same field of endeavor, Kuhn discloses a method of forming a device (figs. 4a-4m) wherein forming a trench comprising wet etching the dielectric layer (fig. 4I, ¶ 0034).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kuhn into Chen in order to attain the advantage of the selectivity of etching process.



Allowable Subject Matter
Claims 4-5, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record alone or in combination does not discloses the claim limitations recited in Claims 4-5, 10, 12 in combination with respective intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893